EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Glass on 22 December 2021.
The application has been amended as follows:  
 Claim 4 has been amended to read --The system of claim 1, wherein the electromagnetic structure includes at least one component selected from a group comprising an open electromagnetic cavity structure, a leaky open electromagnetic cavity structure, and a resonant open electromagnetic cavity structure.--
 Claim 5 has been amended to read --The system of claim 1, wherein the electromagnetic structure supports at least two quasi-static radiofrequency electromagnetic field patterns, where the at least two quasi-static radiofrequency electromagnetic field patterns are resonant modes or eigenmodes of the electromagnetic cavity structure.--
Claim 6 has been amended to read --The system of claim 1, wherein a first portion of the exterior surface of the perturbing object includes the radiofrequency electromagnetic field source and a second portion of the exterior surface of the perturbing object includes a passive surface, the passive surface including at least one element selected from a group comprising a conductive material, a composite medium, an effective medium, a metamaterial, a 
Claim 7 has been amended to read --The system of claim 1, wherein the radiofrequency electromagnetic field source is configured to generate a near-field region electromagnetic field in at least a portion of the 1-Megahertz (MHz) - 1-Gigahertz (GHz) range.--  
Claim 8 has been amended to read --The system of claim 1, wherein each electronically controllable, artificially structured electromagnetic unit cell is randomly accessible.--
Claim 9 has been amended to read --The system of claim 1, wherein each electronically controllable, artificially structured electromagnetic unit cell of the at least two electronically controllable, artificially structured electromagnetic unit cells includes a respective controller configured to regulate electromagnetic fields generated by the respective electromagnetic unit cell in response to the control signal, wherein the controller is configured to regulate one or more elements of a group comprising a phase, polarization, wave impedance, and amplitude of electromagnetic fields generated by the respective electromagnetic unit cell.--
Claim 11 has been amended to read --The system of claim 1, wherein the selector circuit is configured to select the quasi-static electromagnetic field pattern responsive to (i) a parameter of the subwavelength electromagnetic cavity and (ii) a parameter of the perturbing object.-- 
Claim 13 has been amended to read --The system of claim 11, wherein the parameter of the perturbing object includes at least one element selected from a 
 Claim 20 has been amended to read --The system of claim 18, wherein the electromagnetic structure includes at least one component selected from a group comprising an open electromagnetic cavity structure, a leaky open electromagnetic cavity structure, and a resonant open electromagnetic cavity structure.--
 Claim 21 has been amended to read --The system of claim 18, wherein a first portion of the surface includes the radiofrequency electromagnetic field source and a second portion of the surface includes a passive surface, the passive surface including at least one component selected from a group comprising a conductive material, a composite medium, an effective medium, a metamaterial, a metasurface, a semiconductor material, and an electromagnetically anisotropic surface.--
Claim 22 has been amended to read --The system of claim 18, wherein the radiofrequency electromagnetic field source is configured to generate a near-field region electromagnetic field in at least a portion of the 1-Megahertz (MHz) - 1-Gigahertz (GHz) range.--
Claim 23 has been amended to read --The system of claim 18, wherein each artificially structured electromagnetic unit cell of the at least two artificially structured electromagnetic unit cells includes a respective controller configured to regulate electromagnetic fields generated by the respective electromagnetic unit cell in response to the control signal, wherein the controller is configured to 
Claim 24 has been amended to read --The system of claim 18, wherein the selector circuit is configured to select the quasi-static electromagnetic field pattern responsive to (i) a parameter of the subwavelength electromagnetic cavity and (ii) a parameter of the perturbing object.--
Claim 30 has been amended to read --The method of claim 26, wherein the radiofrequency electromagnetic field source is configured to generate a near-field region electromagnetic field in at least a portion of the 1-Megahertz (MHz) - 1-Gigahertz (GHz) range.--
Claim 34 has been amended to read --The method of claim 26, comprising selecting, by the selector circuit, the quasi-static electromagnetic field pattern responsive to (i) a parameter of the subwavelength electromagnetic cavity and (ii) a parameter of the perturbing object.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowed for substantially the same reasons as the claims of the parent application, now U.S. 10,092,351, were allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794